Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-20 are pending in which claims 1, 8, and 15 are in independent forms filed November 17, 2020 has been fully considered, therefore the claims the claims are rejected under new grounds.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority







Acknowledgment is made of applicant's claims benefit of Provisional Application No. 62/617,107 filed 1/12/2018. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 7-8, 12, 14-15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Aronovich et al. United States Patent Publication No. 2012/0144135 in view of Balijepalli et al. United State Patent Publication No. 2018/0211055.

As per claim 1, 8, and 15:
Aronovich et al. teach a method comprises: 
a folder that includes of a cluster at least one application (Par. 22 and 27: (As specified in Fig. 1 cluster node A includes a folder contains application 1 trough application N and also cluster node N includes folder contains application 1 trough application N which are associated with a number of users (again, representative of 1 to n users) (Par. 22)) and (The cluster which is generated including application that operate on a specific cluster node (Par. 27)); 
identifying a set of features associated with each of the at least one application included within the folder (Par. 6 and 29: (As specified in Fig. 1 cluster node A includes a folder contains application 1 trough application N and also cluster node N includes folder contains application 1 trough application N which are associated with a number of users (again, representative of 1 to n users)(Par. 22)) and (The set of features in an application based on Distributed Shared Memory (DSM) included accessing, reading, and writing data entities by multiple users across a DMS cluster (Par. 6 and 27))); 
receiving a request to modify a subset of features of the identified set of features (Par. 17-18: The user ma obtain to access a specific page and the permissions can be modified based on user requests); and 
modifying the subset of features associated with each of the at least one application within the folder based on the received request to modify(Par. 19 and 22: (The user request for upgrading permission (feature) which would be in two types: (1) a permission request: sent from a non-owning agent to the agent owning the page, in order for the owning agent to process and grant the upgraded permission on that page, and (2) an invalidation request: sent from an agent owning a page to another agent, in a case where the owning agent requires to upgrade its permission from shared to exclusive, and the other agent may hold a shared permission and a valid copy of that page (Par. 19)) and (As specified in Fig. 1 cluster node A includes a folder contains application 1 trough application N and also cluster node N includes folder contains application 1 trough application N which are associated with a number of users (again, representative of 1 to n users)(Par. 22))) .  
Aronovich et al. do not explicitly disclose for displaying, on a display of the electronic device, at least one application.  However, Balijepalli et al. teach a method,
displaying, on a display of the electronic device, at least one application (See Balijepalli et al. Par. 41:  After application server authenticates token  and determines that the client has the necessary permission, application server may retrieve the Word document and cause the document to be displayed to the client via an interface).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Aronovich et al. to have the displaying, on a display of the electronic device, at least one application.  This modification would have been obvious displaying, on a display of the electronic device, at least one application of Balijepalli et al., since it is suggested by Balijepalli et al. such that, the method provides a mechanism to utilize tokens that indicate permissions for a user such that the systems may enforce permissions that indicate who can create, view, modify, save, and delete certain information (See Balijepalli et al. Par. 1-2).

As per claims 5, 12, and 19:
Aronovich et al. as modified teach a method further comprises: 
determining that one of the identified set of features is a critical feature(See Aronovich et al. Par. 17: The access permission to specific page is a critical feature which can be granted based on user request and that can be different type (set of features).
Aronovich et al. do not explicitly disclose for the analyzing previous requests to modify one or more of the identified set of features; selecting a portion of the identified set of features to include the critical feature and one or more analyzed features that correspond to the previous requests to modify; and displaying, on a display of the electronic device, the portion of the identified set of features.  However, Balijepalli et al. teach a method,
analyzing previous requests to modify one or more of the identified set of features (See Balijepalli et al. Par. 36 and 39: (Based on received request by the application server the security server updates the subset of permissions included in token in response to permission request (Par. 36)) and (Based on previous receiving permission request the application server analyze the information to determine the client device has the particular permission (feature) (Par. 39)));
selecting a portion of the identified set of features to include the critical feature and one or more analyzed features that correspond to the previous requests to modify(See Balijepalli et al. Par. 32: The security server may modify the information indicative of a subset of permissions to remove permissions from the subset of permissions. As an example, when a token has reached its maximum size, security server may determine, in response to a permission request that a particular permission needs to be included in the token. Thereafter, security server may select a permission included in the token that a client has not needed in recent requests, and replace this selected permission with the particular requested permission); and
displaying, on the display of the electronic device, the portion of the identified set of features(See Balijepalli et al. Par. 41: The application server may authenticate token and, check for the necessary permissions, and, only afterwards, update the footnote and cause the update to be displayed to the client via the interface) .
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Aronovich et al. to have the analyzing previous requests to modify one or more of the identified set of features; selecting a portion of the identified set of features to include the critical feature and one or more analyzed features that correspond to the previous requests to modify; and displaying, on the display of the electronic device, the portion of the identified set of features.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Aronovich et al. and Balijepalli et al. before him/her, to modify the system of Aronovich et al. to analyzing previous requests to modify one or more of the identified set of features; selecting a portion of the identified set of features to include the critical feature and one or more analyzed features that correspond to the previous requests to modify; and displaying, on the display of the electronic device, the portion of the identified set of features of Balijepalli et al., since it is suggested by Balijepalli et al. such that, the method provides a mechanism to utilize tokens that indicate permissions for a user such that the systems may enforce permissions that indicate who can create, view, modify, save, and delete certain information (See Balijepalli et al. Par. 1-2).

As per claims 7 and 14:
Aronovich et al. as modified teach a method, wherein the identified set of features comprises at least one of:  - 52 -DOCKET NO. TTT17-CH02-A2 (SAMS12-00483)PATENT 
a permission to access a component of the electronic device (See Aronovich et al. Par. 17); 
a setting of the electronic device; or 
information that is received and is associated with one of the at least one application.  

Allowable Subject matter
	Claims 2, 6, 9, 13, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-4, 10-11, and 17-18 are objected to because of their dependency to objected claims 2, 9, and 16.

Response to Arguments
Applicant contends Aronovich does not teach or suggest “identifying a set of features that are associated with each of the at least one application included within a folder” as recited in Claim 1.  Examiner respectfully disagrees with applicant. Aronovich teaches a method that as specified in Fig. 1 cluster node A includes a folder contains application 1 trough application N and also cluster node N includes folder contains application 1 trough application N which are associated with a number of users (again, representative of 1 to n users) (Par. 22) also, Aronovich teaches a method that the set of features in an application based on Distributed Shared Memory (DSM) included accessing, reading, and writing data entities by multiple users across a DMS cluster (Par. 6 and 27).  Therefore, Aronovich teaches “identifying a set of features that are associated with each of the at least one application included within a folder” as cited in claim 1.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chanra et al. United States Patent No. 7,130,885,
Estruch et al. United States Patent Publication No. 2019/0220542,
Islam et al. United States Patent Publication No. 2017/0192772.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.
The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157